DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 12/22/2020, in which claims 1-20 are pending and ready for examination. 

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 03/18/2021.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, claim 1 recites a method of controlling a renewable power plant, and therefore is a process, which is a statutory category. Meanwhile, claim 8 recites a controller, and therefore is an apparatus, which is also a statutory category. Claim 15 recites non-transitory computer readable storage media, which is a product and a statutory category.
At Step 2A, prong one, claims 1, 8, and 15 recite a series of limitations that obtain measurements related to inverters of a system and calculate various setpoints and classify inverters. This judicial exception is not integrated into a practical application because they are directed to the abstract ideas of mental limitations capable of being performed in the mind and mathematical concepts, and thus directed to the mental processes grouping and mathematical grouping of abstract ideas. 
Specifically, the abstract idea include the limitations of:
“calculating a POI measured setpoint for the renewable energy power plant based on a difference between a power reference value for the renewable energy power plant and the retrieved POI output measurement value for the renewable energy power plant; calculating a summation of output power measurement values for the ON inverters based on a capacity factor for the ON inverters; calculating a setpoint for the renewable energy power plant; assigning the setpoint to each of the ON inverters; and classifying each ON inverter as either a TRACKING ON inverter or a NON-TRACKING ON inverter based on whether each ON inverter is tracking at the setpoint.” Analogous claims are found in independent claims 8 and 15, and analyzed the same. The limitations in question can amount to mathematical calculations and judgment on classification of inverters.

 	At step 2A, prong 2, the claims 1 recites a “retrieving a sum of output power measurement values for each inverter of a total number of inverters from a plurality of sensors, with each sensor provided at a location proximal to each inverter; retrieving a point of interconnection (POI) output measurement value for the renewable energy power plant based on a plurality of ON inverters of the total number of inverters;” Claims 8 and 15 recites similar limitations in addition to a controller. Claim 8 further recites the controller “comprising a processor and memory device.”
 
	At Step 2B, while the claims include additional elements as noted above in Step 2A prong 2, they are not sufficient to amount to significantly more than the judicial exception. In particular, the recitation of a processor or controller, amount to no more than mere instructions to apply the exception using a generic computer component.  The memory, and processor are recited at a high level of generality and recited so generically that the represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP2106.05(h)). Furthermore, the limitations of receiving or retrieving data amount to necessary data gathering, which the courts have found to be insignificant extra-solution activity, see MPEP 2106.05(g)(3). Accordingly, these additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The dependent claims 2-3, 5-7, 9, 10, 12-14, 16-17, and 19-20, similarly recite an abstract idea of mathematical concepts and mental limitations capable of being performed in the mind, without significantly more, other than the recitation of generic computer components recited at a high level of generality. Specifically, claims 2, 3, 6, 7, 9, 10, 13, 14, 16, 17, 18, 19, and 20 recite further calculations, and claims 5 and 12 are mere data gathering.
The claims are not patent eligible. 

Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2013/0106196 to Johnson et al., (hereinafter Johnson), in view of US Patent Publication No. 2012/0084027 to Caine (hereinafter Caine), in further view of WIPO Patent Publication No. WO2015/123549 to Galler et al., (hereinafter Galler).


Regarding claim 1, Johnson teaches a method of controlling a renewable energy power plant (Photovoltaic power plant control, see Abs, Johnson), the method comprising: 

retrieving a sum of output power measurement values for each inverter of a total number of inverters (Output measurement of all inverters, see P45, Johnson); 

retrieving a point of interconnection (POI) output measurement value for the renewable energy power plant based on a plurality of ON inverters of the total number of inverters (Measurement by a meter at point of interconnection fed by inverters providing power to the POI, see P22-P23, Johnson); 

calculating a POI measured setpoint for the renewable energy power plant based on a difference between a power reference value for the renewable energy power plant and the retrieved POI output measurement value for the renewable energy power plant (Difference setpoint based on reference value and measured value, see P35, Johnson); 
calculating a setpoint for the renewable energy power plant (Power plant setpoint, see P21, P34, 39, Abs, Johnson); 
assigning the setpoint to each of the ON inverters (Setpoint for inverters, see P21, Johnson); 

	Johnson does not explicitly teach a plurality of sensors, with each sensor provided at a location proximal to each inverter; calculating a summation of output power measurement values for the ON inverters based on a capacity factor for the ON inverters; classifying each ON inverter as either a TRACKING ON inverter or a NON-TRACKING ON inverter based on whether each ON inverter is tracking at the setpoint.

However, Caine from the same or similar field of photovoltaic power plants, teaches a plurality of sensors, with each sensor provided at a location proximal to each inverter (Sensors at inverters for measuring, see P51, Caine).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the PV power plant as described by Johnson and incorporating sensors at inverters, as taught by Caine.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce hardware costs (see P51, Caine).

Johnson does not explicitly teach calculating a summation of output power measurement values for the ON inverters based on a capacity factor for the ON inverters; classifying each ON inverter as either a TRACKING ON inverter or a NON-TRACKING ON inverter based on whether each ON inverter is tracking at the setpoint.
However, Galler from the same or similar field of photovoltaic power plants, teaches calculating a summation of output power measurement values for the ON inverters based on a capacity factor for the ON inverters (Total output power calculated based on capacity of available inverter generation units, see Pg. L1-11, Galler); classifying each ON inverter as either a TRACKING ON inverter or a NON-TRACKING ON inverter based on whether each ON inverter is tracking at the setpoint (Inverters are classified into at least those at a setpoint that generate (ie on tracking ) those that don’t (ie non tracking on), see Pg. 5 L17-29, Pg. 10 L14-19, Pg. 4,  Galler).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the PV power plant as described by Johnson and incorporating classifying inverters, as taught by Galler.  
One of ordinary skill in the art would have been motivated to do this modification in order to better maintain appropriate power reserves at all times in view of fluctuating power reserves by measuring energy supply and by improving control of regenerative plant by assigning specified energy inverters in a group to output power (see Pg. 2-4, Galler).


Regarding claim 2, the combination of Johnson, Caine, and Galler teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Johnson further teaches increasing the setpoint in response to detecting the summation of output power measurement values from each of the ON inverters is less than the setpoint (Controller setpoint based on feedback, increases setpoint when error is large, see Fig. 4, P39-40, 34-35, Johnson).


Regarding claim 3, the combination of Johnson, Caine, and Galler teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Johnson further teaches adding a deviation to a setpoint for TRACKING ON inverters to generate an adjusted setpoint (Error representing a deviation is added to a setpoint for inverters to adjust setpoint, see Fig. 4, P39-40, 34-35, Johnson).
Caine further teaches calculating a loss value for the TRACKING ON inverters; calculating a deviation percentage from the loss value (Deviation percentage based on performance loss value, see P58, Caine)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the PV power plant as described by Johnson and incorporating percentage deviation, as taught by Caine.  
One of ordinary skill in the art would have been motivated to do this modification in order to better determine a quantitative value of how much below a needed or desired performance loss a device experiences (see P58, Caine).


Regarding claim 4, the combination of Johnson, Caine, and Galler teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Johnson further teaches further comprising applying an adjusted setpoint to the TRACKING ON inverters until at least one of: the TRACKING ON inverters are no longer tracking and become NON-TRACKING ON inverters; the TRACKING ON inverters are outputting at their rated capacity; and the power reference value for the renewable energy power plant has been reached (Feedback setpoint control will apply adjustments until a reference value has been reached, see Fig. 4, P39-40, 34-35, 21, Johnson).


Regarding claim 5, the combination of Johnson, Caine, and Galler teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Johnson further teaches wherein the POI output measurement value is retrieved from a meter provided between the renewable energy power plant and a power grid (Meter at POI, see P23, Fig. 2, Johnson).

Regarding claim 6, the combination of Johnson, Caine, and Galler teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Johnson further teaches correcting the setpoint for the NON-TRACKING ON inverters and adding a rate limited setpoint increase to the NON-TRACKING ON inverters (Setpoint based on feedback, meaning correction is made when error is large, and rate limited setpoint limits on inverter, see Fig. 4, P39-40, P46, 34-35, Johnson).


Claim 8 is rejected on the same grounds as claim 1.
Claim 9 is rejected on the same grounds as claim 2.
Claim 10 is rejected on the same grounds as claim 3.
Claim 11 is rejected on the same grounds as claim 4.
Claim 12 is rejected on the same grounds as claim 5.
Claim 13 is rejected on the same grounds as claim 6.
Claim 15 is rejected on the same grounds as claim 1.
Claim 16 is rejected on the same grounds as claim 2.
Claim 17 is rejected on the same grounds as claim 3.
Claim 18 is rejected on the same grounds as claim 4.
Claim 19 is rejected on the same grounds as claim 6.


Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, in view of Caine, in further view of Galler, and in further view of US Patent Publication No. 2016/0190810 to Bhavaraju et al., (hereinafter Bhavaraju).


Regarding claim 7, the combination of Johnson, Caine, and Galler teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Johnson does not explicitly teach wherein a rate limited setpoint increase is inversely proportional to a number of NON-TRACKING ON inverters.
However, Bhavaraju from the same or similar field of photovoltaic power plants, teaches wherein a rate limited setpoint increase is inversely proportional to a number of NON-TRACKING ON inverters (Rate control for a number of inverters wherein the rate is increased when less power from inverters and decreased when there is more (ie inversely proportional), see P41, Bhavaraju)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the PV power plant as described by Johnson and incorporating inversely proportional rate, as taught by Bhavaraju.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide more increased power when there is less available generation power so as to meet a need amount of power within a  shorter time from inverters, and limit the amount of power per time when an excess of power is being generated (see P41, Bhavaraju).



Claim 14 is rejected on the same grounds as claim 7.
Claim 20 is rejected on the same grounds as claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117